Mr. Justice Carter delivered the opinion of the court: This is an appeal from a judgment of the county court of White county ordering a sale of the property of appellant for road and bridge taxes in the town of Hawthorne, in that county. The collector’s delinquent list described all of the property of appellant in the county, and the judgment was erroneously entered against all of said property instead of against only that portion located in the town of Hawthorne. People v. Toledo, St. Louis and Western Railroad Co. 266 Ill. 112. It is further objected that “the said road and bridge tax was never presented to and approved by the county board of White county.” It appeared in the evidence that the certificate of the commissioners of highways of the town of Hawthorne, which was not objected to as insufficient, was presented by the county clerk to the board of supervisors on the first day of their September meeting for the consideration of the board, and that the following action appears from the record of the board to have been taken: “On motion by Hunsinger, seconded by Wilson, it was ordered that the following amounts from the different townships be extended for road and bridge taxes for the year 1914: Hawthorne $4196.37.” This amounted to an approval of the certificate, as required by section 56 of the Road and Bridge law. The judgment is reversed and the cause remanded, with directions to render judgment for the tax against the railroad track and right of way of appellant in the town of Hawthorne. Reversed and remanded, with directions.